Title: To George Washington from William Livingston, 2 May 1778
From: Livingston, William
To: Washington, George


                    
                        Dear Sir,
                        Morristown, 2d May, 1778.
                    
                    I now sit down to inform your Excellency what number of our militia may be expected to join your army, which after all will, I fear, be in great measure conjectural. With the county of Bergen your Excellency is too well acquainted to want any information. Essex, Middlesex, and Monmouth, are all frontiers, and almost worn out in defending their own borders. The same is the case with Cumberland, a very spirited county—Salem, Gloucester, and Burlington, especially the two latter, abound with tories, and are all exposed to the ravages of the enemy. Morris, Salem, Somerset, and Hunterdon, are therefore the only counties from which we can hope to draw any reinforcements for the grand army; and these supplying their quotas for the defence of our eastern and southern frontiers, I doubt whether they will produce more than 8 or 900 men for the purpose intended. As to arming them I hope there will be no difficulty, because we can take the arms of those who remain at home. If your Excellency intends a grand push, what if you should call the militia from a greater distance? Connecticut, Maryland, Virginia, and New-York, with Pennsylvania and New-Jersey, would amount to a considerable force. I am, with the highest regard, &c.
                    
                        WIL. LIVINGSTON.
                    
                